Inoersoll, Y. C.
The bill of complaint seeks to restrain the defendant from interfering with an alleged easement of way in and over a strip of land owned by defendant.
The defense was, that said right had been abandoned for more than twenty years prior to the filing of the bill, and the answer expressly denied the existence of the right claimed. The answer further challenged the jurisdiction of this court.
*394Affidavits were heard, and. the existence of such an easement is in dispute.
The defendant claims that the bill should be dismissed, as stated to be the proper course in Mason v. Ross, 77 N. J. Eq. 527.
This was the proper procedure prior to the enactment of “An act to provide for the transfer of causes by and between the court of chancery and the supreme court, or circuit court or courts of common pleas.” P. L. 1912 p. 417.
This court having no jurisdiction, an order will be advised that the cause be transferred to the proper law court.